FILED
                           NOT FOR PUBLICATION                               JAN 23 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-10239

              Plaintiff-Appellee,                D.C. No. 2:10-cr-01192-GMS

 v.
                                                 MEMORANDUM*
LUCIO NAJERA-CORCHADO, a.k.a.
Lucio Corchado-Najera,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Lucio Najera-Corchado appeals from the revocation of supervised release

and the 15-month sentence imposed upon revocation. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Najera-Corchado’s counsel has filed a brief


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have considered Najera-Corchado’s October 4, 2016, pro se

submission. No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                    16-10239